Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kuniyoshi et al. US publication no.: 2016/0138549.
Regarding claim 1, Kuniyoshi et al. teach, A motor driving circuit comprising: a wiring pattern (see the wires as depicted in figure 1 connected the battery 301 to the motor 105) formed in a circuit board (inherently disclosed in figure 1), the wiring pattern being configured such that electrical current flowing into a motor (motor 105, figure 1) flows through the wiring pattern; a current measurement circuit configured to measure an amount of electrical current flowing through the wiring pattern, based on an amount of voltage drop caused by the electrical current flowing through the wiring pattern (see paragraphs 34 and 66 where it is explained that the current is calculated based on the voltage drop of the battery); and a drive unit (switching element 107, figure 1) configured to adjust a current measurement value measured by the current measurement circuit, based on first adjustment data that compensates for variation in resistance of the wiring pattern caused by an individual difference in the see paragraph 37and 65, where it is explained that the adjusted current is based on the variable resistance), and to drive the motor based on an adjusted current value which is the adjusted current measurement value (see paragraph 66, where it is explained that the motor is driven based on the adjusted current value). 
Regarding claim 11, Kuniyoshi et al. teach, a motor driving device including the motor driving circuit according to claim 1 (see switching element 107, figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyoshi et al. US publication no.: 2016/0138549 in view of Takada US publication no.: 2011/0000652.
Regarding claim 3, Kuniyoshi et al. is silent on specifically teaching, The motor driving circuit according to claim 1, further comprising a temperature measurement circuit configured to measure an ambient temperature of the wiring pattern; wherein the drive unit is configured to adjust the current measurement value based on the first adjustment data and the temperature measured by the temperature measurement circuit. 
atmospheric temperature detector 21, figure 1); wherein the drive unit is configured to adjust the current measurement value based on the first adjustment data and the temperature measured by the temperature measurement circuit (see paragraph 80, where it is explained that the current is adjust based on the resistance value and the atmospheric temperature),
In view of Takada’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kuniyoshi et al. to include; a temperature measurement circuit configured to measure an ambient temperature of the wiring pattern; wherein the drive unit is configured to adjust the current measurement value based on the first adjustment data and the temperature measured by the temperature measurement circuit, for the purpose of protecting the circuit. 
Regarding claim 4, Takada teaches, the motor driving circuit according to claim 3, wherein the temperature measurement circuit is configured to output, as a temperature measurement value, the temperature measured by the temperature measurement circuit (see atmospheric temperature detector 21 which measures the temperature value). 
Regarding claim 5, Kuniyoshi et al. as modified is silent on specifically teaching, the motor driving circuit according to claim 3, wherein the drive unit is configured to calculate a percent error between the adjusted current value and a 
However, Kuniyoshi et al. as modified teach that the current is adjusted based on the reference current and target current. 
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to calculate the percent error in order to determine the amount of current to be adjusted, for the purpose of protecting the circuit. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US publication no.: 2016/0138549 in view of Saito et al. US publication no.: 2017/0373488.
Regarding claim 8, Kunoyoshi et al. is silent on specifically teaching, the motor driving circuit according to claim 1, wherein the circuit board is a multilayer circuit board. 
Saito et al. teach: wherein the circuit board is a multilayer circuit board (circuit board 20, figures 6 and 7).
In view of Saito et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Saito et al. to include; wherein the circuit board is a multilayer circuit board, for the purpose of reducing the size of the circuit. 
Regarding claim 9, Kuniyoshi et al. is silent on specifically teaching, the motor driving circuit according to claim 1, wherein the drive unit is implemented by firmware. 
Saito et al. teach: wherein the circuit board is a multilayer circuit board (microcomputer 21, figure 3 and paragraph 28).
In view of Saito et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Saito et al. to include; wherein the drive unit is implemented by firmware, for the purpose of controlling the motor.  
Regarding claim 10, Kuniyoshi et al. is silent on specifically teaching, the motor driving circuit according to claim 1, wherein the drive unit is configured to stop supplying electric power to the motor or to output information indicating that overcurrent has occurred, in response to detecting that an overcurrent determination value becomes equal to or greater than a reference value for overcurrent determination; and the reference value for overcurrent determination is configurable by execution of firmware. 
Saito et al. teach: wherein the drive unit is configured to stop supplying electric power to the motor or to output information indicating that overcurrent has occurred, in response to detecting that an overcurrent determination value becomes equal to or greater than a reference value for overcurrent determination (see figure 5 and paragraphs 34-36, where it is explained that an overcurrent is detected); and the reference value for overcurrent determination is configurable by execution of firmware see paragraphs 34-36, where it is explained that the current shutting means are utilized by the microcomputer 21 based on the overcurrent conditions).
In view of Saito et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Saito et al. to include; wherein the drive unit is configured to stop supplying electric power to the motor or to output information indicating that overcurrent has occurred, in response to detecting that an overcurrent determination value becomes equal to or greater than a reference value for overcurrent determination; and the reference value for overcurrent determination is configurable by execution of firmware, for the purpose of protecting the circuit.  
Allowable Subject Matter
Claims 2 and 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846